Citation Nr: 1226201	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with treatment provided to the Veteran by St. John's Regional Health from September 6 through September 8, 2008.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Fayetteville, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for services rendered by St. John's Regional Health Center in September 2008.  The record reflects that he presented at that facility on September 4, 2008 and was ultimately assessed with acute pancreatitis.  He was discharged on September 8, 2008.  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service in question occurred after the effective date of the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided. 

See 38 C.F.R. § 17.1002.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

In this case, an administrative decision by the Fayetteville VAMC resulted in partial payment of the resulting charges.  However, a VA physician determined in March 2009 that the Veteran was medically stable after the second day and that he could have been transferred to a VA facility that was feasibly available.  

In March 2009 the Veteran stated that his fiancée contacted the Mt. Vernon VA Community Based Outpatient Clinic (COBC) on September 4, 2008, and was told to call back the following day to report his condition.  He noted that when she called the following day, she was transferred to the Fayetteville VAMC and reported his situation.  He indicated that at no time was she told that he would need to be transferred when stable.  He further indicated that his fiancée was told that VA would pay for the treatment and that the billing should be sent to VA.  

The Board has reviewed VA treatment records contained in the claims file and notes that the most recent records date to July 2008.  It is entirely feasible that a report of telephone contact by the Veteran's fiancée would be recorded in the VA treatment records and shed light on whether there was discussion of the existence of a feasibly available VA facility to which the Veteran might be transferred following stabilization.  As such, the Board finds that VA treatment records for September 2008 should be obtained for review.

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file or Virtual VA eFolder, as appropriate, all VA medical records from both the Mt. Vernon COBC and the Fayetteville VAMC for the period from July 2008 to the present.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


